
	
		II
		112th CONGRESS
		2d Session
		S. 2212
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mrs. Feinstein (for
			 herself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify the exception to foreign sovereign immunity
		  set forth in section 1605(a)(3) title 28, United States Code.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Cultural Exchange
			 Jurisdictional Immunity Clarification Act.
		2.Clarification of
			 jurisdictional immunity of foreign states
			(a)In
			 generalSection 1605 of title
			 28, United States Code, is amended by adding at the end the following:
				
					(h)Jurisdictional
				immunity for certain art exhibition activities
						(1)In
				generalIf—
							(A)a work is
				imported into the United States from any foreign country pursuant to an
				agreement providing for the temporary exhibition or display of such work
				entered into between a foreign state that is the owner or custodian of such
				work and the United States or 1 or more cultural or educational institutions
				within the United States;
							(B)the President, or
				the President's designee, has determined, in accordance with Public Law 89–259
				(79 Stat. 985; 22 U.S.C. 2459), that such work is of cultural significance and
				the temporary exhibition or display of such work is in the national interest;
				and
							(C)notice has been
				published in the Federal Register in accordance with Public Law 89–259,
							any
				activity in the United States of such foreign state or any carrier associated
				with the temporary exhibit or display of such work shall not be considered to
				be commercial activity for purposes of subsection (a)(3).(2)Nazi-era
				claimsParagraph (1) shall not apply in any case in which—
							(A)the action is
				based upon a claim that the work was taken in Europe in violation of
				international law by a covered government during the covered period;
							(B)the court
				determines that the activity associated with the exhibition or display is
				commercial activity; and
							(C)a determination
				under subparagraph (B) is necessary for the court to exercise jurisdiction over
				the foreign state under subsection (a)(3).
							(3)DefinitionsFor
				purposes of this subsection—
							(A)the term
				work means a work of art or other object of cultural significance;
				and
							(B)the term
				covered government means—
								(i)the Nazi
				government of Germany;
								(ii)any government
				in any area occupied by the military forces of the Nazi government of
				Germany;
								(iii)any government
				established with the assistance or cooperation of the Nazi government;
				and
								(iv)any government
				that was an ally of the Nazi government of Germany; and
								(C)the term
				covered period means the period beginning on January 30, 1933, and
				ending on May 8,
				1945.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to cases commenced after the date
			 of the enactment of this Act.
			
